Mr. Justice Clayton
delivered the opinion of the court.
The only question in this cause grows out of the rejection of certain testimony, offered by the defendant below, the plaintiff in error.
The suit was brought upon a promissory note, executed to the bank by the defendant, and the counsel of the bank read in evidence to the jury, an indorsement of a credit upon the note for forty bales of cotton, amounting to $1236 The defend*640ants then offered to prove, by several witnesses, that this credit was for too small an amount, and that the forty bales of cotton were worth more than the bank had allowed for them.
We are not aware of any principle upon which this testimony could be properly rejected. No special contract in regard to the price of the cotton was proven. In the absence of such contract the bank was certainly bound to allow the usual market value for it, at the place of delivery. The proof offered was to this very point. The defendant could not be bound to take whatever the plaintiff thought proper to allow. Had there been a special contract, the parties would have been compelled to abide by it.
For this error of the court below, in rejecting the testimony, the judgment will be reversed, and a new trial awarded.